Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of claims 3, 6, 12, 14, and 19 under 35 USC 112(a) lack of algorithm, Applicant submits that one skilled in the art would understand the algorithms, processes, and techniques described in the claims based on the specification. Examiner respectfully disagrees. The specification fails to sufficiently disclose how “associating” a key with customer information locates the customer information. Typically within the art, one would search using the key to locate said information. Therefore, it is unclear how Applicant’s disclosure locates the key through “associating”. Additionally, the specification fails to sufficiently disclose how customer information is decrypted and/or displayed for only a client system when the “managing entity system,” separate from the client system, is the system performing the actions.
Regarding rejection of claims 1-16 under 35 USC 112(b), Applicant submits that the “private blockchain network” recited in claims 2 and 11 is a part of the system and computer program product of claims 1 and 10 by nature of claims 1 and 10 failing to recite that the blockchain network is not a part of the system and product. While Examiner agrees that claims 1 and 10 do not explicitly recite that the blockchain network is not a part of the system and product, Examiner notes that the claims also do not recite that the private blockchain network is a part of the system and product. 
Claim 1 is explicitly directed to a system comprising at least one processor, a memory storing instructions, and the operations performed by said system upon execution of said However, claims 2 and 11 are explicitly directed to the private blockchain network (i.e. “wherein the private blockchain network comprises...”). Therefore, as the private blockchain network is not explicitly recited as a part of the system or product, the scope of dependent claims 2 and 11 remains unclear.
Regarding rejection of claims 1-20 under 35 USC 101, Applicant submits that the claims are integrated into a practical application. Examiner respectfully disagrees. Under prong two of step 2A, the additional elements of the claims such as processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, “private block chain network”, “customer key” and web browser merely use a computer as a tool to perform an abstract idea. The use of “private block chain network”, “customer key”, and web browser does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Additionally, the use of the “private blockchain network” and “customer key” do not improve the functioning or performance of the processors/computers. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Regarding rejection of the claims under 35 USC 103 over Sheth in view of Schlesinger, Applicant submits that Sheth in view of Schlesinger does not teach amended claims 1, 10, and 17, in particular the limitation of: “and in response to receiving the customer key, copying stored customer information from the private blockchain network, and providing copied stored customer information to the client system via the web portal.” Examiner respectfully disagrees.
Paragraph 0036 of Sheth discloses, “The customer account generator 214 can store the shipping address and instructions in a member customer profile. This information can be communicated to the MMS at the time of a check out...The customer can edit this information at the MMS during the check out process.” Accordingly, as the customer is able to edit their shipping information (“stored customer information”) during the check out process through the MMS, Sheth teaches copying stored customer information from [a database], and providing copied stored customer information to the client system via the web portal (see also 0025-0026 and 0042). Additionally, Schlesinger teaches the limitation of the database being a private blockchain network (see Fig. 3B, 0035, 0040, 0067, 0071). Therefore, Sheth in view of Schlesinger teaches the above limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-9 are directed to a system, claims 10-16 are directed to a product, and claims 17-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites “receiving, from a client...a request for verification of a customer for a product or service of the client, wherein the request...comprises baseline customer information...”, “comparing the received baseline customer information to stored baseline customer information...”, “determining whether the received baseline customer information matches the stored...”, “in response to determining that the...information does match...transmitting...a customer [ID] associated with the stored customer information...wherein the customer [ID] [indicates] that the customer is verified”, “receiving...the customer [ID] and a request for a subsequent verification of the customer”, “associating the customer [ID] with the stored customer information...”, “in response to determining that the stored baseline customer information has changed, transmitting...an indication of a failure of the subsequent verification...”, “or in response to determining that the stored baseline information has not changed, transmitting...an indication of a success of the subsequent verification...”, “receiving the customer [ID] and a request for additional customer information...”, and “...providing copied stored customer information...” which is directed to the abstract idea of customer verification through a third party which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, “private block chain network”, “customer key” and web portal merely uses a computer as a tool to perform an abstract idea. The use of “private block chain network”, “customer key”, and web portal does no more than generally link the abstract idea to a particular field of use and the use of a processor/computer (processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system”, “private block chain network”, “customer key”, and web portal do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “private block chain network”, “customer key”, and web portal does no more than generally link the abstract idea to a particular field of use and the use of processing device, non-transitory computer readable medium, “configured computer program instruction code”, “client system” merely uses a processor/computer as a tool to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of customer verification through a third party on a network. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 18-20 further describe characteristics of data and the additional element of encryption/decryption does not improve the functioning of the processor/computer. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of customer verification through a third party holds true for claims 1-16 as well, providing no new additional elements. Therefore, claims 1-16 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 6, 12, 14, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lack of Algorithm
Claims 3, 6, 12, 14, and 19 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claims 3, 12, and 19, “associating the customer key with the stored customer information...to locate the stored customer information...” Paragraphs 0074 and 0076 of the published specification disclose decoding the customer key to identify the customer and/or a location where the information associated with the customer is located. However, the specification does not specify how associating the customer key locates the stored information.
Regarding claims 6 and 14, “...customer information is displayed...for only the client system for a predetermined period of time...” Paragraphs 0086 and 0088 disclose decrypting and displaying information for only the client for a predetermined period. However, the specification does not specify how information is decrypted/displayed for only the client system for a predetermined period of time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claims 2 and 11 include limitations directed to the “private block chain network”. However, claims 1 and 10, from which claims 2 and 11 depend, are directed to “A system...comprising: a memory device and a processing device...” in claim 1 and “A computer program product...” in claim 10. Therefore, as the “private block chain network” is not a part of the system or product of claims 1 and 10, the scope of claims 2 and 11 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 17 recites “A computer implemented method...comprising: providing a computing system...” It is unclear whether the computing system being provided is the computer implementing the method or whether the step of “providing a computing system” is performed by a separate and different computer implementing the method. Therefore, the scope of claim 17 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 18-20 are also rejected due to their dependence eon at least claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth (US 2011/0087568; hereinafter Sheth) in view of Schlesinger et al. (US 2018/0005239; hereinafter Schlesinger).
Regarding claims 1, 10, and 17, Sheth teaches: A system, method, and computer program product for secure verification of identity data, comprising: at least one processor; and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving, from a client system associated with a client (“MMS” Fig. 1, Fig. 6, 0024, 0046), a request for verification of a customer (“member customer” Fig. 1, Fig. 3, Fig. 6, 0046) for a product or service of the client, wherein the request for verification of the customer comprises baseline customer information, and wherein the baseline customer information comprises one or more biographical pieces of information of the customer (“payment and profile information” Fig. 6, 0010, 0046);
comparing the received baseline customer information to stored baseline customer information... (Fig. 6, 0010, 0037, 0046);
in response to determining that the received baseline customer information does match the stored baseline customer information on the private block chain network, transmit, to the client system, a customer key associated with the stored customer information on the private block chain network, wherein the customer key includes an indication that the customer is verified (Fig. 6, 0010, 0037, 0046);
providing a web portal to the client system, wherein the web portal comprises encrypted information about the customer and a plurality of additional customers (Fig. 1, 0004-0005, 0025, 0050);
receiving the customer key and a request for additional customer information from the client system via the web portal (0025-0026, 0036);
and in response to receiving the customer key, copying stored customer information (“shipping address and instructions”) from the [database], and providing copied stored customer information to the client system via the web portal (0025-0026, 0036, 0042).
Sheth does not teach: comparing the received baseline customer information to stored baseline customer information on a private block chain network;
determining whether the received baseline customer information matches the stored baseline customer information on the private block chain network;
receiving, from the client system, the customer key and a request for a subsequent verification of the customer;
associating the customer key with the stored customer information on the private block chain network to determine whether the stored baseline customer information in the private block chain network has changed since the customer key was transmitted to the client system;
and in response to determining that the stored baseline customer information has changed, transmitting, to the client system, an indication of a failure of the subsequent verification of the customer;
or in response to determining that the stored baseline customer information has not changed, transmitting, to the client system, an indication of a success of the subsequent verification of the customer;
...copying stored customer information from the private blockchain network...
However, in the same field of endeavor, Schlesinger teaches: comparing the received baseline customer information to stored baseline customer information on a private block chain network (0018, 0031, 0035, 0040, 0071);
determining whether the received baseline customer information matches the stored baseline customer information on the private block chain network (0040, 0045-0046, 0071);
receiving, from the client system, the customer key and a request for a subsequent verification of the customer (0063);
associating the customer key with the stored customer information on the private block chain network to determine whether the stored baseline customer information in the private block chain network has changed since the customer key was transmitted to the client system (0040, 0043-0044, 0049, 0066, 0071);
and in response to determining that the stored baseline customer information has changed, transmitting, to the client system, an indication of a failure of the subsequent verification of the customer (0049, 0051);
or in response to determining that the stored baseline customer information has not changed, transmitting, to the client system, an indication of a success of the subsequent verification of the customer (0049-0050);
...copying stored customer information from the private blockchain network (Fig. 3B, 0035, 0040, 0067, 0071)...
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1, 10, and 17 disclosed by Sheth by including a private blockchain network and subsequent verifications as disclosed by Schlesinger. One of ordinary skill in the art would have been motivated to make this modification through simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 2, 11, and 18, Sheth in view of Schlesinger teaches all the limitations of claims 1, 10, and 17. Schlesinger further discloses: wherein the private block chain network comprises a distributed network of nodes managed by one or more entities, wherein the nodes are operatively coupled to each other, have at least a portion of a private block chain ledger, and share information on the ledger through electronic communication (0071).
Regarding claims 3, 12, and 19, Sheth in view of Schlesinger teaches all the limitations of claims 1, 10, and 17. Sheth further discloses: wherein the memory further storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving, from the client system, the customer key and an indication that the customer has signed up for the product or service of the client (Fig. 6, 0025-0026, 0034, 0047);
and recording the indication that the customer has signed up for the product or service of the client in the private block chain network (0031, 0034, 0048).
Schlesinger further discloses: associating the customer key with the stored customer information on the private block chain network to locate the stored customer information on the private block chain network (0040, 0057, 0063, 0066, 0071);
Regarding claims 4 and 13, Sheth in view of Schlesinger teaches all the limitations of claims 1 and 10. Sheth further discloses: wherein the customer key does not comprise personally identifiable information of the customer (0010).
Claims 6, 8, 9, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Schlesinger as applied to claims 1, 10, and 17 above, and further in view of Mathew et al. (US 2017/0118223; hereinafter Mathew).
Regarding claims 6, 14, and 20, Sheth in view of Schlesinger teaches all the limitations of claims 1, 10, and 17. Sheth further discloses: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for only the client system (0004-0005, 0050)...
Sheth in view of Schlesinger does not teach: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for only the client system for a predetermined period of time.
However, in the same field of endeavor, Mathew teaches: wherein a decrypted portion of the copied stored customer information is displayed on the web portal for only the client system for a predetermined period of time (Fig. 3, 0026, 0045, 0055, 0066, 0074, 0108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 5, 10, and 17 disclosed by Sheth in view of Schlesinger by including a timeout as disclosed by Mathew. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized access to protected resources (Mathew 0041).
Regarding claims 8 and 16, Sheth in view of Schlesinger teaches all the limitations of claims 1 and 10. Sheth further discloses: wherein the memory further storing instructions which, when executed by the at least one processor, cause the at least one processor to perform operations comprising: receiving the customer key and a request for additional customer information from the client system (0025-0026, 0036);
Schlesinger further discloses: in response to receiving the authorization credentials from the client system, extracting, from the private block chain network, the additional customer information (Fig. 2, 0049-0050, 0071);
and transmitting the extracted additional customer information to the client system (0050).
Sheth in view of Schlesinger does not teach: determining that the additional customer information is associated with an increased level of authorization;
requesting authorization credentials from the client system, wherein the authorization credentials comprise supplemental customer information beyond the baseline customer information or a unique passcode associated with the customer;
receiving the authorization credentials from the client system;
However, in the same field of endeavor, Mathew teaches: 
receiving the customer key and a request for additional customer information from the client system (Fig.1-2, 0045, 0055, 0066, 0078-0079);
determining that the additional customer information is associated with an increased level of authorization (Fig. 2, 0089);
requesting authorization credentials from the client system, wherein the authorization credentials comprise supplemental customer information beyond the baseline customer information or a unique passcode associated with the customer (Fig. 1-2, 0055, 0073, 0089);
receiving the authorization credentials from the client system (Fig. 2, 0089);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claims 1, 10, and 17 disclosed by Sheth in view of Schlesinger by including a higher authorization levels as disclosed by Mathew. One of ordinary skill in the art would have been motivated to make this modification to prevent unauthorized access to protected resources (Mathew 0041).
Regarding claims 9 and 16, Sheth in view of Schlesinger and further in view of Mathew teaches all the limitations of claims 8 and 16. Sheth further discloses: wherein the extracted additional customer information is encrypted and transmitted to the client system via a secure communication channel (0004-0005, 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685